Name: Council Regulation (EEC) No 2320/92 of 23 July 1992 extending the validity of Regulation (EEC) No 4277/88 concerning the safeguard measure laid down in Article 2 of Decision No 5/88 of the EEC-Austria Joint Committee amending Protocol 3
 Type: Regulation
 Subject Matter: international trade;  Europe;  European construction;  executive power and public service;  international affairs
 Date Published: nan

 8 . 8 . 92 Official Journal of the European Communities No L 223/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2320/92 of 23 July 1992 extending the validity of Regulation (EEC) No 4277/88 concerning the safeguard measure laid down in Article 2 of Decision No 5/88 of the EEC-Austria Joint Committee amending Protocol 3 Whereas, on 14 July 1992, the EEC-Austria Joint Committee adopted Decision No 2/92 (4) extending the validity of Decision No 5/88, also with respect to the Article 2 safeguard measure, for an indefinite period of time, with effect from 1 January 1992 ; whereas it is therefore necessary also to extend the validity of Regula ­ tion (EEC) No 4277/88, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Republic of Austria (') was signed on 22 July 1972 and came into force on 1 January 1973 ; Whereas Protocol 3 concerning the definition of the concept of originating products and methods of adminis ­ trative cooperation, which is an integral part of the said Agreement, was amended by Decision No 5/88 of the EEC-Austria Joint Committee of 14 December 1988 (2) with a view to simplifying the cumulation rules ; whereas a specific safeguard measure is provided for in Article 2 of that Decision ; Whereas, on 21 December 1988, the Council adopted Regulation (EEC) No 4277/88 (3) for the purpose of laying down the procedures for implementing the said safeguard clause ; Whereas Decision No 5/88 of the EEC-Austria Joint Committee and Regulation (EEC) No 4277/88 were appli ­ cable until 31 December 1991 ; Article 1 The validity of Regulation (EEC) No 4277/88 is hereby extended for an indefinite period of time. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Council The President John COPE (') OJ No L 300, 31 . 12. 1972, p. 2. (2) OJ No L 381 , 31 . 12. 1988, p. 2. (3) OJ No L 381 , 31 . 12 . 1988, p . 25. (4) See page 23 of this Official Journal .